Citation Nr: 1820910	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-39 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to a disability rating higher than 30 percent for service-connected glaucoma and cataracts with conjunctivitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this claim to the Agency of Original Jurisdiction (AOJ) in October 2016 for additional development.  The case has now returned to the Board for additional appellate action.

The issue of the propriety of the severance of service connection for defective vision has been raised by the record in a February 2018 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but a remand is required for further development.  As indicated above, the Board has referred the question of the propriety of the severance of service connection for defective vision to the AOJ for initial adjudication.  The outcome of the AOJ's determination may have an effect on the adjudication of the issue of entitlement to service connection for defective vision currently before the Board.  As such, the issue of entitlement to service connection for defective vision is being remanded because it is intertwined with an initial adjudication of the issue of the propriety of the severance of service connection for defective vision.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Additionally, the record indicates that the level of impairment of the Veteran's visual acuity has worsened since his most recent VA examination and therefore a new examination is required.  He was last afforded a VA examination regarding his glaucoma and cataracts with conjunctivitis in February 2013, and while the examiner determined that the Veteran's decreased visual acuity at that time was not the result of his service-connected eye condition, the most recent evidence showing greater impairment of visual acuity does not discuss the factors leading to the increase in impairment.  Further, the September 2017 VA optometry note indicating the Veteran's visual acuity has worsened specifically states that the readings are obtained through unique methods that are not applicable for rating purposes.  Accordingly, a new examination is necessary upon remand to determine the current level of disability related to the Veteran's service-connected glaucoma and cataracts with conjunctivitis.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the referred issue of the propriety of the severance of  service connection for defective vision.  Should the AOJ deny the claim, the Veteran must be notified of the decision and informed of his appellate rights.  

The Board notes that while the Veteran has perfected an appeal as to the issue of entitlement to service connection for defective vision, the issue of the propriety of the severance of service connection for defective vision will only be considered by the Board if the Veteran properly files a notice of disagreement and timely substantive appeal following any denial by the AOJ.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected glaucoma and cataracts with conjunctivitis.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.

4.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





